[Cite as State v. Giancaterino, 2022-Ohio-2142.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                             No. 110983
                 v.                                :

TERRY K. GIANCATERINO,                             :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 23, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-21-656880-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Fallon Radigan, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 John T. Martin, Assistant Public Defender, for appellant.

EILEEN A. GALLAGHER, J.:

                   Defendant-appellant Terry Giancaterino pled guilty to 16 counts — 13

counts of pandering sexually oriented matter involving a minor in violation of R.C.

2907.322(A)(1) and three counts of illegal use of a minor in nudity-oriented material
or performance in violation of R.C. 2907.323(A)(1). The dates of the offenses ranged

from June 15, 2020 through August 15, 2020. All of the offenses were second-degree

felonies.1

               In accordance with the Reagan Tokes Law, the trial court sentenced

Giancaterino to concurrent, indefinite sentences with a minimum term of three

years and a maximum term of four years and six months on each count. Defense

counsel objected to the trial court’s imposition of indefinite sentences under the

Reagan Tokes Law as unconstitutional. The trial court also imposed five years of

mandatory postrelease control and designated Giancaterino a Tier II sex

offender/child victim offender.

               Giancaterino appeals his sentences, arguing that the indefinite

sentences imposed under the Reagan Tokes Law are unconstitutional. He raises the

following assignment of error for review:

       As amended by the Reagan Tokes Act, the Revised Code’s sentences for
       first and second degree qualifying felonies violates the Constitutions of
       the United States and the State of Ohio; accordingly, the trial court
       plainly erred in imposing a Reagan Tokes indefinite sentence.

               Giancaterino contends that the Reagan Tokes Law violates his

constitutional right to trial by jury, the separation-of-powers doctrine and due

process.




       1 As part of the plea agreement, Giancaterino also agreed to forfeit various items
listed in Count 23.
              The arguments presented in this case do not present novel issues or

any new theory challenging the constitutional validity of any aspect of the Reagan

Tokes Law left unaddressed by this court’s en banc decision in State v. Delvallie,

2022-Ohio-470, 185 N.E.3d 536 (8th Dist.). Accordingly, pursuant to Delvallie, we

overrule Giancaterino’s assignment of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.

The defendant’s convictions having been affirmed, any bail pending appeal is

terminated.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

ANITA LASTER MAYS, J., CONCURS;
SEAN C. GALLAGHER, A.J., DISSENTS (WITH SEPARATE OPINION)


N.B. Judge Anita Laster Mays is constrained to apply Delvallie’s en banc decision.
For a full explanation of her analysis, see State v. Delvallie, 2022-Ohio-470, 185
N.E.3d 536 (8th Dist.) (Laster Mays, J., concurring in part and dissenting in part).
SEAN C. GALLAGHER, A.J., DISSENTING:

              Although I agree with the majority’s determination that the

challenges advanced against the constitutional validity of the Reagan Tokes Law

should be overruled based on the authority established by this district’s en banc

decision in State v. Delvallie, 2022-Ohio-470, 185 N.E.3d 536 (8th Dist.), I must

respectfully dissent because the appeal should be dismissed for the lack of a final

appealable order. A simple review of the transcript and sentencing entry reflects

that the trial court did not impose a separate sentence on each count individually

but instead imposed a blanket sentence on “all” counts.

              This court lacks jurisdiction to hear an appeal in the absence of a final,

appealable order, and if a trial court fails to impose sentence on each offense for

which a defendant is convicted, there is no final appealable order. See e.g., State v.

Goodson, 8th Dist. Cuyahoga No. 108973, 2020-Ohio-3723, ¶ 8; Cleveland v. Fano,

8th Dist. Cuyahoga No. 106135, 2018-Ohio-1407, ¶ 4; State v. Jones, 8th Dist.

Cuyahoga No. 102314, 2015-Ohio-2409, ¶ 8. Absent clear legislative change or a

new interpretation by the Supreme Court, we still sentence by individual counts in

Ohio and not by a package. See State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245,

846 N.E.2d 824; State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d

163. “[T]he sentencing judge may not impose one term of incarceration and

additional sanctions as to the total number of offenses before him, but must consider

each offense separately.” Saxon at ¶ 14. As this court has previously recognized, “[a]

‘blanket sentence’ is not a valid sentence. A trial court must impose a separate
sentence on each count individually.” State v. Taylor, 8th Dist. Cuyahoga No.

108029, 2019-Ohio-4352, ¶ 8, citing State v. Goode, 8th Dist. Cuyahoga Nos.

106795 and 107436, 2018-Ohio-3594, ¶ 6; see also State v. Reed, 8th Dist. Cuyahoga

Nos. 108544, 108629, and 108630, 2020-Ohio-1610, ¶ 11 (recognizing “[b]lanket

sentences do not present final, appealable orders; there must be a sentence for each

count”), citing State v. Dumas, 8th Dist. Cuyahoga No. 95760, 2011-Ohio-2926.

              As applicable to this case, pursuant to R.C. 2929.14(A)(2)(a), for a

felony of the second degree, “the prison term shall be an indefinite prison term with

a stated minimum term selected by the court of two, three, four, five, six, seven, or

eight years and a maximum term that is determined pursuant to section 2929.144

of the Revised Code * * *.” Pursuant to R.C. 2929.144(B)(3), because the trial court

was ordering all prison terms to run concurrently, the “maximum term” was

required to be “equal to the longest of the minimum terms imposed on the offender

under [R.C. 2929.14(A)(1)(a) or (2)(a)] for a qualifying felony of the first or second

degree for which the sentence is being imposed plus fifty per cent of the longest

minimum term for the most serious qualifying felony being sentenced.” R.C.

2929.144(C) instructs as follows:

      The court imposing a prison term on an offender pursuant to division
      (A)(1)(a) or (2)(a) of section 2929.14 of the Revised Code for a
      qualifying felony of the first or second degree shall sentence the
      offender, as part of the sentence, to the maximum prison term
      determined under division (B) of this section. The court shall impose
      this maximum term at sentencing as part of the sentence it imposes
      under section 2929.14 of the Revised Code, and shall state the
      minimum term it imposes under division (A)(1)(a) or (2)(a) of that
      section, and this maximum term, in the sentencing entry.
               It is important for trial courts to follow the express dictates of the

relevant statutory scheme and adhere to the statutory language therein. It is also

imperative for the parties to carefully and timely review the transcript and

sentencing entry for compliance with Ohio law.

               In this case, Giancaterino pleaded guilty to 16 counts, all offenses

were second-degree felonies, and the offenses occurred from June 15, 2020, through

August 15, 2020. The trial court was required to impose a separate sentence on each

count to which the defendant pleaded or was found guilty. However, the transcript

reflects that did not occur. Rather, the trial court sentenced Giancaterino to a

blanket sentence on all counts, stating, “the sentence is going to be three years on all

of these counts concurrent. That’s the sentence.” The trial court further stated, “He

is receiving a three-year sentence on 1 through 16.” The trial court also stated,

“Under this bill called Reagan Tokes, that could be increased by 50 percent” and the

assistant prosecutor clarified that “his maximum under Reagan Tokes would be 4.5

years. A range of 3 to 4.5 years.” The trial court then informed Giancaterino that

“your 3 years under Reagan Tokes can be 4.5 years and you will be sentenced that

way * * *.”

               Although the trial court may have intended to impose the same prison

term on each count and order the sentences to run concurrently, the transcript

reflects that the trial court imposed only one term of incarceration as to “all” the

offenses and did not separately sentence Giancaterino on each count individually.

To avoid such an error, the better practice would be to specify that the same prison
term is being imposed on “each count” or to separately identify each count and the

sentence imposed on the individual count.

              The sentencing entry also reflects the trial court’s failure to sentence

Giancaterino on the individual counts. In the sentencing entry, the trial court

imposed “a minimum prison term of 3 year(s) and a maximum prison term of 4

year(s), 6 month(s) on the underlying offense(s). The total stated prison term is 3

years to 4+1/2 years * * *.” The trial court ordered “all counts to run concurrent to

each other, for a total of 3 years.” Although the sentencing entry complies with R.C.

2929.144(C) by stating the minimum term the court imposed under R.C.

2929.14(A)(2)(a) and the maximum term determined under R.C. 2929.144(B)(3),

the trial court failed to individually sentence Giancaterino on each count and include

the individual sentences imposed in the sentencing entry.

              Accordingly, the appeal should be dismissed for a lack of a final

appealable order, and the case should be remanded to the trial court for a

resentencing hearing. For these reasons, I dissent.